          Case 5:18-cv-06013-LHK Document 17 Filed 10/03/18 Page 1 of 4




1 Marc J. Randazza, CA Bar No. 269535
  Alex J. Shepard, CA Bar No. 295058
2 RANDAZZA LEGAL GROUP, PLLC

3 2764Lake Sahara Drive, Suite 109
  Las Vegas, Nevada 89117
4 Telephone: 702-420-2001
  ecf@randazza.com
5
  Attorneys for Plaintiff
6 Free Speech Systems, LLC
7
                            IN THE UNITED STATES DISTRICT COURT
8                            NORTHERN DISTRICT OF CALIFORNIA
9                                    SAN JOSE DIVISION

10                                                 Case No. 5:18-cv-06013-LHK
     FREE SPEECH SYSTEMS, LLC,
11    a Texas limited liability company

12                                                 PLAINTIFF’S RENEWED EMERGENCY
                   Plaintiff,                      MOTION FOR A TEMPORARY
13                                                 RESTRAINING ORDER AND
            vs.                                    PRELIMINARY INJUNCTION
14
     PAYPAL, INC.,
15    a Delaware corporation,
16
                   Defendant.
17
18
           Plaintiff Free Speech Systems, LLC (“FSS”) timely served Defendant PayPal,
19
     Inc. (“PayPal”), before the Court’s 1:00 p.m. service deadline on October 2, 2018,
20
     before the vacatur order entered. Pursuant to Rule 65 of the Federal Rules of Civil
21
     Procedure, FSS hereby renews its request on an emergency basis that this Court
22
     issue a Temporary Restraining Order preserving the status quo and, subsequently,
23
     a preliminary injunction preserving the status quo, restraining PayPal from
24
     terminating Plaintiff’s PayPal accounts until an arbitrator rules on whether to issue
25
     such injunctive relief in a subsequently-filed arbitration regarding this dispute. An
26
     arbitration can not be commenced for 30 days, and thus this Court’s intervention
27
28                                              -1-
                           Renewed Motion for Temporary Restraining Order
                                        5:18-cv-06013-LHK
            Case 5:18-cv-06013-LHK Document 17 Filed 10/03/18 Page 2 of 4




 1 is necessary. If this relief is not issued on or before October 5, 2018, Plaintiff will
 2 suffer irreparable injury. Meanwhile, PayPal will suffer no injury at all. (In fact,

 3 PayPal will continue to enjoy the same benefits it has enjoyed for 18 years of
 4 business with the Plaintiff).
 5           On October 1, 2018, Plaintiff filed its Complaint (Doc. No. 1) and Emergency
 6 Motion for a Temporary Restraining Order and Preliminary Injunction (Doc. No. 3)
 7 (the “Motion”). In the Motion, Plaintiff requested a decision by October 5, 2018
 8 to prevent irreparable harm. On October 2, 2018, at 10:59 a.m., the Court issued
 9 an order instructing Defendant to file a response to the Motion by October 4,
10 2018, and that Plaintiff must serve the order by 1 p.m. that day (Doc. No. 11).
11 Plaintiff fully complied.
12           Plaintiff served Defendant at approximately 12:25 p.m. on October 2, 2018,
13 less than an hour and a half after the court ordered the Plaintiff to. This was prior
14 to the deadline imposed by the Court, and in the grand scheme of things, quite
15 fast. Prior to service, PayPal had already received and analyzed the complaint
16 and the Motion with sufficient thoroughness that they were already commenting
17 to the press about the case. (See Doc. Nos. 14 and 14-1.)
18           Despite serving PayPal formally with Mercury-like speed, Plaintiff did not
19 receive the signed affidavit of service from the process server until the morning of
20 October 3, 2018 (Doc. No. 16). Nevertheless, the affidavit makes it clear that
21 service was effected before the Court’s deadline.
22            At approximately 12:30 p.m. that day, Plaintiff filed the certificate of
23 service showing that it had served Defendant through its General Counsel via
24 email and U.S. mail, and was in the process of serving Defendant’s registered
25 agent via courier (Doc. No. 12).1 Approximately 20 minutes later at 12:49 p.m.,
26
        1    Additionally, Plaintiff filed a notice on October 2, 2018 providing evidence that Defendant
27 was aware of the suit and Plaintiff’s claims as of October 1, 2018 (Doc. No. 14).
28                                                -2-
                             Renewed Motion for Temporary Restraining Order
                                          5:18-cv-06013-LHK
         Case 5:18-cv-06013-LHK Document 17 Filed 10/03/18 Page 3 of 4




 1 however, before the 1:00 p.m. deadline, the Court vacated its            prior order
 2 because it found that Plaintiff “has failed to properly serve the Complaint and

 3 [the Motion] on Defendant” (Doc. No. 13).
 4        Plaintiff was unable to file the affidavit of service before the deadline, but
 5 service was timely made. As there was also an issue with the electronic filing of
 6 Doc. No. 12, per the Clerk’s entry earlier today, Plaintiff recognizes that the Court
 7 might not have been aware timely service was made when the vacatur issued.
 8 In light of the foregoing, and to avoid prejudice to Plaintiff, who fully complied
 9 with the Court’s service order, Plaintiff renews its Motion here in its entirety and
10 requests a decision on the Motion no later than October 5, 2018 – simply to
11 preserve the status quo.
12        It would be in the interest of justice that the Court preserve the status quo
13 for at least until PayPal can reasonably respond, or preferably until an arbitrator
14 can take jurisdiction over the matter.
15
          Dated: October 3, 2018.           Respectfully Submitted,
16
                                            RANDAZZA LEGAL GROUP, PLLC
17
                                            /s/ Marc J. Randazza
18                                          Marc J. Randazza, CA Bar No. 269535
                                            Alex J. Shepard, CA Bar No. 295058
19
                                            2764 Lake Sahara Drive, Suite 109
20                                          Las Vegas, Nevada 89117

21                                          Attorneys for Plaintiff
                                            Free Speech Systems, LLC
22
23
24
25
26
27
28                                           -3-
                        Renewed Motion for Temporary Restraining Order
                                     5:18-cv-06013-LHK
       Case 5:18-cv-06013-LHK Document 17 Filed 10/03/18 Page 4 of 4




1                                                         Case No. 5:18-cv-06013-LHK

2                             CERTIFICATE OF SERVICE

3       I HEREBY CERTIFY that on October 3, 2018, I sent a true and correct copy of

4 the foregoing document to Defendant and registered agent for PayPal, Inc. via
5 email and U.S. Mail at the following addresses:
6                                      PayPal, Inc.
                             Attn: Litigation Department
7
                                2211 North First Street
8                                San Jose, CA 95131
                             <wwalcott@paypal.com>
9
                                    PayPal, Inc.
10
                   c/o C T Corporation System, Registered Agent
11                       818 West Seventh Street, Suite 930
                           Los Angeles, California 90017
12
13
14                                             Respectfully submitted,
15
16                                             Employee,
                                               Randazza Legal Group, PLLC
17
18
19
20
21
22
23
24
25
26
27
28                                        -4-
                     Renewed Motion for Temporary Restraining Order
                                  5:18-cv-06013-LHK
